Citation Nr: 0901822	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 30, 2004, for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for bilateral 
hearing loss, rated 30 percent, effective from June 30, 2004.  
In March 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  In June 2007, the case was 
remanded for additional development.  


FINDINGS OF FACT

1. An unappealed July 1973 rating decision denied service 
connection for bilateral hearing loss.

2. After the July 1973 decision, the first communication from 
the veteran seeking to reopen a claim of service connection 
for bilateral hearing loss was received on June 30, 2004.


CONCLUSION OF LAW

An effective date earlier than June 30, 2004, is not 
warranted for the award of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the December 2004 rating decision that is on appeal 
granted service connection for bilateral hearing loss and 
assigned an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A November 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of an earlier effective 
date and an October 2008 supplemental SOC readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, the veteran has not alleged prejudice from any 
downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the veteran's claim has been 
secured.  Notably, determinations regarding effective dates 
of awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran had identified potentially outstanding evidence, and 
the Board's June 2007 remand sought development to secure 
such evidence (which proved unsuccessful).  He has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed July 1973 rating decision denied the veteran's 
claim of service connection for bilateral hearing loss.  That 
decision is final and not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decision.  
38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  CUE in the 
July 1973 rating decision has not been alleged and that 
rating decision is a legal bar to an effective date prior to 
the date of the decision.

While the veteran has not alleged CUE in the July 1973 rating 
decision, he has argued that he is entitled to an effective 
date in April 1973, the date of his original claim of service 
connection for bilateral hearing loss, essentially based on 
the provisions of 38 C.F.R. § 19.25.  Specifically, he and 
his representative have argued that the RO did not properly 
advise him of his appellate rights when the July 1973 rating 
decision denied his claim.  

The evidence of record shows that VA denied service 
connection for bilateral hearing loss in a rating decision 
dated July 17, 1973.  The RO mailed a letter, dated July 25, 
1973, to the veteran advising him of their decision and 
provided him with VA Form 21-4107 (appellate rights and 
instructions).  The mailing address on the letter is 
identical to the address provided by the veteran on his 
application for compensation, received in April 1973.  The 
Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable, and that it is presumed that the July 25, 1973, 
notification letter and VA Form 21-4107 were properly mailed 
by the RO and properly delivered by the postal service.  The 
United States Court of Appeals for Veterans Claims has ruled 
that there is a rebuttable "presumption of administrative 
regularity" under which it is presumed that government 
officials have properly discharged their official duties, 
including mailing notices.  See Clark v. Principi, 15 Vet. 
App. 61, 63 (2001).  In order to rebut this presumption, 
there must be "clear evidence" to the contrary that either 
VA's regular mailing practices were not regular or they were 
not followed.  Specifically, the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses that could have 
been used to contact him.  See Davis v. Principi, 17 Vet. 
App. 29 (2003); Woods v. Gober, 14 214 (2000); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  In the absence of clear 
evidence to the contrary, it is presumed that VA properly 
notified the veteran of the July 19, 1973, rating decision 
(and his right to appeal) with the July 25, 1973, letter, and 
that he received such letter.  There is no evidence in the 
record that the mail was not physically received, or that it 
did not include the notice of appellate rights.  
The veteran's formal claim to reopen a claim of service 
connection for bilateral hearing loss was received by the RO 
on June 30, 2004.  The only question remaining before the 
Board at this time is whether subsequent to the July 1973 
rating decision and prior to June 30, 2004, he communicated 
an intent to reopen his claim seeking service connection for 
bilateral hearing loss.  There is nothing in the record to 
suggest that he did so.

At the March 2006 Travel Board hearing, the veteran clarified 
his argument, indicating that in 2001 he had sought to reopen 
his claim of service connection for bilateral hearing loss by 
filing a claim at either the Durham, North Carolina VA 
Medical Center or with the Winston-Salem, North Carolina RO.  
In June 2007, the Board remanded this matter and requested 
that both facilities conduct an "exhaustive search" for a 
claim seeking service connection for bilateral hearing loss 
filed by the veteran at either facility.  Both facilities 
responded, in essence, that after searching their records 
they found no record of the veteran ever having filed such 
claim.  

In the absence of a claim to reopen being filed prior to June 
30, 2004, the instant claim for an earlier effective date has 
no legal merit, and must be denied.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a); See also Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An effective date prior to June 30, 2004, for the grant of 
service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


